In the Supreme Court of Georgia



                                     Decided: August 10, 2021


                   S21A0780. ELLIS v. THE STATE.


      ELLINGTON, Justice.

      A Walker County jury found Robert William Ellis guilty of

malice murder and other offenses in connection with the shooting

death of Jeremy Little.1 Ellis contends the trial court erred by


      1 The shooting occurred on March 8, 2017. A Walker County grand jury
indicted Ellis on October 3, 2017, for malice murder, felony murder, two counts
of aggravated assault (as to Little and Julie Woody), first degree criminal
damage to property, possession of a firearm during the commission of a felony,
two counts of criminal trespass, and possession of a firearm by a convicted
felon. Ellis’s trial commenced on June 4, 2018. The jury found him guilty on all
counts except the aggravated assault of Woody. Instead, the jury found Ellis
guilty of the lesser offense of pointing a gun at Woody. The trial court sentenced
Ellis to life in prison without parole for malice murder. The court imposed
concurrent 12-month sentences for pointing a gun at another and both counts
of criminal trespass. The court also imposed the following sentences to run
consecutive to the murder sentence: criminal damage to property (10 years),
possession of a firearm during the commission of a felony (five years), and
possession of a firearm by a convicted felon (five years). The court purportedly
merged the remaining convictions, though the felony murder count was
actually vacated by operation of law. See Hulett v. State, 296 Ga. 49, 53 (2) (766
SE2d 1) (2014). Ellis filed a motion for new trial on June 21, 2018, which he
subsequently amended. Following a hearing held on July 19, 2019, the trial
admitting into evidence his custodial statement, arguing that his

statement was made while he was too intoxicated to waive his

Miranda 2 rights. Ellis also contends that his trial counsel was

ineffective because she did not object when a State’s witness testified

about what a surveillance video allegedly showed, which Ellis

argues invaded the province of the jury. For the following reasons,

we discern no error and affirm the judgment of conviction.

      The evidence presented at trial showed that, on March 8, 2017,

Ellis shot and killed Little after Little had allegedly damaged Ellis’s

1966 Mustang. The shooting was captured on home surveillance

video. Ellis did not deny shooting Little; rather, his defense at trial

was that he struck Little with a gun when Little lunged at him with

a knife, and that the gun went off accidentally, resulting in Little’s

death. The shooting was preceded by a series of events that angered

both Ellis and Little.




court denied Ellis’s motion for a new trial. Ellis filed a notice of appeal on
August 12, 2019, and this case was docketed to the April 2021 term and
submitted for a decision on the briefs.
      2 Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).

                                      2
     Amanda Jenkins testified that, on the afternoon before the

shooting, she encountered Ellis sitting in his white pick-up truck

near the home of a mutual friend. Jenkins asked Ellis to give her a

ride to her father’s home, and he agreed. During the drive, Ellis

showed Jenkins two different guns, and he complained that his

drugs were missing and that whoever took them “was going to lose

their life.” Ellis briefly stopped at a store to let Jenkins buy some

cigarettes. While in the store, Jenkins saw her friend, Julie Woody,

who was engaged to Little. When Ellis repeatedly called Jenkins on

her cell phone, Jenkins left the store. When Woody finished

shopping and walked out to the parking lot, she saw Jenkins sitting

in the passenger seat of a white truck. When Woody walked toward

the truck, Ellis, who was bent over outside of the truck, turned

around abruptly and pointed a large handgun at her. Ellis told

Woody not to walk up on him like that.

     Afraid, Woody asked Jenkins if she would ride home with her

in her truck, and Jenkins agreed. When the women arrived at

Woody’s home, Little was there. Jenkins told Little that Ellis had

                                 3
pointed a gun at Woody. Upon hearing Jenkins’s account of what

had happened, Little got very upset and angry. He told Woody not

to call the police, that he would “handle it.” Little gave Jenkins a

ride home at about 6:40 p.m.

     Around 7:30 p.m., Ellis called the police to report that someone

had damaged his 1966 Ford Mustang. That evening, Ellis posted a

status on Facebook that read, “Jeremy Little[,] I want you to know

that [damaging my] ’66 Mustang’s windshield and cutting all four

tires and running away was your biggest mistake in your life. I’m

coming.” Then, in the comments section of the post, Ellis wrote that

he was “pissed” and that Little was “stupid.”

     Woody’s landlord, who lived next door to Woody, had

surveillance cameras set up that pointed toward the front and back

doors of Woody’s home. At 7:54 a.m. on March 8, the surveillance

system recorded Ellis parking his white truck in front of Woody’s

home. The video showed Ellis get out of his truck, repeatedly swing

something at Little’s truck, throw something through the back

window of the house, fire a gun into the back door, and then leave.

                                 4
Woody woke when she heard gunshots and loud noises that sounded

as if the “house was falling in.” Woody testified that, while she ran

to check on her mother and brother, who slept in the front rooms of

the house, Little ran outside. When he came back inside, he was

angry, cursing, and saying that Ellis had just shot up the house and

his truck.

     After the morning’s events, Ellis posted on Facebook: “Hey

[Little,] who must’ve been the stupidest fool ever lived knowing

police [and] road blocks ain’t going stop me[.] . . . [C]ome back here

you fool so I can have life instead of death by injection knowing you

ain’t going to be [there] to see it.” He also wrote that he was “going

to give [the emergency] room its next patient.”

     At 1:16 p.m., while Woody and Little were resting in bed, Ellis

returned to Woody’s home. He was armed with a handgun that he

had purchased that morning. Woody noticed someone walk by

outside her bedroom window, and Little went outside through the

back door to investigate. The surveillance video showed Little

emerging from his back door. Little stood motionless as Ellis

                                  5
approached him and struck him in the head with a handgun and

shot him in the face. Woody testified that, as she rose to follow Little

outside, she heard a gunshot. Woody ran to the back door, where she

found Little lying on the ground with a gunshot wound to his jaw.

Ellis stood nearby with a gun in his hand. Ellis told Woody that he

did not want to kill Little, then fled. Woody saw Little’s pocketknife

lying open on his abdomen. She handed the knife to her mother, who

had also come outside, and then Woody held Little until the

paramedics arrived. Little died as a result of the gunshot wound.

     An officer with the Rossville Police Department responded to

Woody’s house. When he arrived, he found Woody, who was

distraught, just outside the back door, holding Little. The officer

secured the house for a detective, who arrived shortly thereafter.

The detective observed that Woody’s house and Little’s truck had

been damaged. Woody told the detective that Ellis shot Little. While

the detective investigated the crime scene, the officer went to Ellis’s

house, but Ellis wasn’t there. The officer observed that Ellis’s

Mustang, which had been loaded onto a wrecker, had a broken

                                   6
windshield and flat tires. After the officer photographed the

Mustang, he drove to a nearby mobile home park, where Ellis had

been seen, and arrested him.

     After Ellis was arrested, the police took him to the Rossville

Police Department, where he was read his Miranda rights and

interviewed. The lead detective and an agent with the Georgia

Bureau of Investigation (“GBI”) conducted the interview. During the

video-recorded interview, Ellis admitted that he had purchased a

handgun that morning, and that he intended to carry that handgun

when he confronted Little for damaging his Mustang. He also

admitted that he had damaged Little’s truck with a baseball bat,

damaged the windows of Woody’s home, and kicked the back door.

Ellis said that he encountered Little outside Woody’s home, and that

Little swung a knife at him. Ellis said he reacted by hitting Little in

the head with the gun, which he said accidentally discharged.

     A GBI crime scene investigator testified that he processed the

scene of the shooting. He recovered three spent .45-caliber shell

casings from the front of the house, and two from the back. He saw

                                  7
a footprint on Woody’s back door and noted that the door appeared

to have cracked from a forceful kick. He also saw a small circular

defect below the knob on the door that appeared to be a bullet hole.

The investigator found a bullet behind the door. He also noted

extensive damage to Little’s truck, and he found a baseball bat in

the truck’s bed.

      Ellis’s .45-caliber Hi-Point pistol was seized from his

impounded truck and submitted to the GBI for ballistics testing,

along with the shell casings recovered from the scene of the shooting.

A GBI firearms examiner determined that the five shell casings

collected from the scene were fired from Ellis’s pistol. The firearms

examiner testified that the pistol had four separate safety

mechanisms. His forensic tests revealed that the pistol would not

fire without pressure being applied to the trigger, and that the pistol

and its safety mechanisms were functioning properly.

     On March 9, the day after the shooting, a detention deputy

with the Walker County Sheriff’s Office walked by Ellis’s cell. The

deputy testified that Ellis told him that he “didn’t have a choice, he

                                  8
had to kill” Little because Little had a knife.

      A GBI medical examiner testified that Little had multiple

injuries to his head. He had a laceration and patterned abrasions on

his forehead that the examiner opined would have required “pretty

significant force to split the skin and leave those marginal abrasions

like a pattern.” Little also had a gunshot wound to his cheek with

gunpowder residue and stippling around it, indicating that the

weapon had been fired “within a few inches” of Little’s face.

      1. Ellis contends that, because he was under the influence of

drugs when the detective explained his Miranda rights at the

beginning of his custodial interview, his purported waiver of those

rights was not voluntary. Therefore, he argues, the trial court erred

by admitting the video-recording of the interview and the detective’s

testimony concerning statements Ellis made during the interview. 3

As explained below, this claim of error is without merit.




      3 Ellis does not challenge the admission of his statement on the ground
that it was involuntary under the constitutional due process standard, and so
we do not address that issue. See Dozier v. State, 306 Ga. 29, 36 (4) (c) (829
SE2d 131) (2019).
                                      9
     “To use a defendant’s custodial statements in its case-in-chief,

the State must show that the defendant was advised of his Miranda

rights and that he voluntarily, knowingly, and intelligently waived

them.” (Citation and punctuation omitted.) Hinkson v. State, 310

Ga. 388, 400 (5) (b) (850 SE2d 41) (2020). A trial court, in assessing

whether a defendant’s waiver of Miranda rights is voluntary,

knowing, and intelligent, “must consider the totality of the

circumstances to determine whether the defendant’s waiver was

free of intimidation and coercion and whether the waiver was made

with a full awareness of both the nature of the rights being

abandoned and the consequences of the decision to abandon them.”

(Citation and punctuation omitted.) Wells v. State, 307 Ga. 773, 776

(2) (838 SE2d 242) (2020). An appellate court generally reviews a

trial court’s factual findings and determinations of credibility for

clear error; however, “where controlling facts are not in dispute,

such as those facts discernible from a videotape, our review is de

novo.” (Citation and punctuation omitted.) Id. Additionally,

     the intoxication of the accused does not automatically

                                 10
     invalidate his or her waiver of Miranda rights.
     Intoxication, standing alone, does not render a statement
     inadmissible. If the evidence is sufficient to establish that
     the defendant’s statement was the product of rational
     intellect and free will, it may be admitted even if the
     defendant was intoxicated when he made the statement.

(Citations and punctuation omitted.) Rowland v. State, 306 Ga. 59,

64 (2) (829 SE2d 81) (2019).

     Before trial, the trial court held a Jackson-Denno 4 hearing. The

lead detective testified during the hearing, and the State provided

the court with a transcript of the detective’s custodial interview with

Ellis. The detective testified that he advised Ellis of his Miranda

rights prior to interviewing him, and the video-recording of the

interview shows the detective reading those rights to Ellis from a

pre-printed form. The detective asked Ellis several times whether

he understood the rights that he was waiving, and Ellis nodded and

answered “yeah.” The detective also asked Ellis if he had any

questions, and Ellis answered “no.” Ellis said that he wanted to

explain what happened. He initialed each of the individual rights on



     4   Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
                                      11
the form read to him, and he signed it at the bottom, indicating that

he understood the rights he was waiving. The detective asked Ellis

if he was using any drugs, and Ellis responded that he had “smoked

a little pot and hit a bowl of meth” about an hour before his arrest.

Ellis admitted that he smoked meth daily and used marijuana

frequently.

     The video-recording of the interview shows that Ellis was able

to walk, stand, sit, speak, and answer questions without any

apparent problem. He did not appear to be under the influence to

the extent that he could not comprehend his rights or understand

the consequences of their waiver. The detective testified that, based

on his experience dealing with people who are under the influence

of drugs, he was not concerned that Ellis’s drug use had impaired

his decision to freely and voluntarily give a statement. During the

interview, the detective sat just a few feet from Ellis and was able

to observe him closely. Although Ellis was upset, agitated, and

displayed a few indicia of intoxication (like dilated pupils), the

detective said that he and Ellis were able to communicate with each

                                 12
other without any problem. The detective testified that Ellis gave

answers that were coherent and responsive to his questions, and

nothing on the video-recording contradicts the detective’s testimony.

During the hour-long interview, Ellis recounted his side of the story.

He told the detective that he retaliated against Little for damaging

his car, that he bought a pistol that morning because he was afraid

of what Little and unnamed others might do to him, and that he

believed he was protecting himself from people who might “burn his

house down.” The detective testified that many of the details of

Ellis’s account were consistent with what his investigation had so

far revealed. When the detective pressed Ellis on whether he had

planned to shoot Little, Ellis became upset, stopped the interview,

and demanded a lawyer. Ellis accused the detective of trying to

make him angry so that he would say something incriminating. Ellis

stood, faced the wall, and put his hands behind his back, inviting the

detective to handcuff him. The detective ended the interview.

     Although the evidence supports that Ellis was impaired to

some degree, “the [detective’s] testimony and the recorded interview

                                 13
indicate that . . . [Ellis’s] mind was nevertheless clear enough to

make a knowing and voluntary waiver of his rights and to speak to

the [detective] without an attorney.” Rowland v. State, 306 Ga. at 64

(2). Under these circumstances, the trial court’s decision to admit

Ellis’s custodial statements was not clearly erroneous. See id.

        2. Ellis also contends that his trial counsel was ineffective for

failing to object when the detective testified about what the

surveillance video allegedly showed, which Ellis argues invaded the

province of the jury. Specifically, Ellis contends that his trial counsel

should have objected when the detective narrated the surveillance

video, identifying Ellis and giving a “play-by-play” of what the video

purportedly showed Ellis and Little doing. As explained below, this

claim of error is without merit.

        To succeed on this claim, Ellis must demonstrate both that his

trial counsel performed in a constitutionally deficient manner and

that,    absent    counsel’s   deficient   performance,   a   reasonable

probability exists that the outcome at trial would have been

different. See Strickland v. Washington, 466 U.S. 668, 687-695 (III)

                                    14
(104 SCt 2052, 80 LE2d 674) (1984). If he fails to satisfy either part

of this test, we need not consider the other. See Richards v. State,

306 Ga. 779, 781 (2) (833 SE2d 96) (2019). To prove deficient

performance, Ellis must show that trial counsel performed “in an

objectively unreasonable way, considering all of the circumstances

and in light of prevailing professional norms.” (Citation and

punctuation omitted.) Reyes v. State, 309 Ga. 660, 669 (3) (847 SE2d

194) (2020). “A strong presumption exists that counsel’s conduct

falls within the broad range of professional conduct.” (Citation and

punctuation omitted.) Id. “Thus, deficiency cannot be demonstrated

by merely arguing that there is another, or even a better, way for

counsel to have performed.” Davis v. State, 306 Ga. 140, 144 (3) (829

SE2d 321) (2019). Further, “[t]rial tactics and strategy . . . are almost

never adequate grounds for finding trial counsel ineffective unless

they are so patently unreasonable that no competent attorney would

have chosen them.” (Citation and punctuation omitted.) McNair v.

State, 296 Ga. 181, 184 (2) (b) (766 SE2d 45) (2014). For example, it

may be “a sound defense strategy to minimize objections in an effort

                                   15
to show the jury that the defense had nothing to hide.” Hartsfield v.

State, 294 Ga. 883, 889 (3) (b) (757 SE2d 90) (2014).

     During the hearing on Ellis’s motion for a new trial, his trial

counsel testified that, given the overwhelming evidence against

Ellis, including the video and eyewitness testimony as well as Ellis’s

own admissions, her theory of defense was that Ellis did not intend

to shoot Little. She hoped to secure a conviction for involuntary

manslaughter based on Ellis’s contention that the gun discharged

when he struck Little with it during their confrontation.5 Counsel

believed she had a strong chance of successfully attacking the intent

element of malice murder by focusing on that portion of the

surveillance video where Ellis appeared surprised when his gun

went off as well as those portions of his custodial statement where

he said that he did not plan to shoot Little; rather, he only wanted

to “smack” him with the gun “to scare him.”

     Counsel also testified that she chose not to object to the


     5  Defense counsel requested, and the trial court gave, jury instructions
on involuntary manslaughter and battery. Counsel did not ask for, and the
court did not give, a jury instruction on self-defense.
                                     16
detective’s narration of the video because it did not hurt the defense

theory and because it was largely consistent with Ellis’s account of

events. Counsel believed that the video showed not only Ellis’s

surprise, but also his immediate remorse and fear. Counsel believed

that any attempt to limit the detective’s testimony might make the

jury think the defense was hiding something. It would also prevent

her from eliciting during cross-examination similar narration from

the detective that favored Ellis. The trial transcript shows that

counsel indeed went through the surveillance video with the

detective on cross-examination, highlighting those moments where

Little is holding a knife and, given the quality of the recording, it is

impossible to see Little’s facial expression, which Ellis had described

during his custodial interview as menacing. Counsel also asked the

detective leading questions that served to narrate the video, such as:

“And what we could see there Mr. Ellis was doing was grabbing his

head in astonishment about what happened, right?”

     In ruling on Ellis’s ineffective assistance of counsel claim, the

trial court found that identification was not a disputed issue in the

                                  17
case. The court also concluded that counsel was not ineffective, and

that it was a reasonable strategy for trial counsel not to object to the

detective’s narration under the circumstances. We discern no error

in the court’s ruling, and, based on the foregoing, the record shows

that trial counsel’s decision not to object to the detective’s narration

of the surveillance video was a matter of reasonable trial strategy.

See Starks v. State, 283 Ga. 164, 167-168 (6) (b) (656 SE2d 518)

(2008). Because Ellis cannot show that his trial counsel acted

deficiently, his claim of ineffective assistance of counsel fails. See

Wright v. State, 291 Ga. 869, 870 (2) (734 SE2d 876) (2012).

     Judgment affirmed. All the Justices concur, except Colvin, J.,
not participating.




                                  18